      Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
CHRISTIE’S INC.,

                        Petitioner,

          - against -                                MEMORANDUM AND ORDER

DEBRA L. TURNER and THE SEAN N. PARKER               20 Civ. 3146 (NRB)
FOUNDATION,

                     Respondents.
------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Before     the     Court   is      petitioner     Christie’s     Inc.’s

(“petitioner”     or    “Christie’s”)     application     to    confirm   an

arbitration award (the “Award”) issued in arbitration proceedings

(“Arbitration”)       between claimant Christie’s and the respondents

Sean N. Parker Foundation (the “Foundation”) and Debra L. Turner

(“Turner”) (together, “respondents”) pursuant to Section 9 of the

Federal Arbitration Act ("FAA"), 9 U.S.C. § 9.                 Specifically,

Christie’s seeks an order confirming and entering judgment upon

the Award (1) declaring that the Foundation holds valid title to

the Peter Paul Rubens painting titled “A Satyr Holding a Basket of

Grapes and Quinces with a Nymph” (the “Painting”); (2) ordering

Christie’s to immediately ship the Painting to the Foundation; and

(3) ordering Christie’s to immediately pay the auction proceeds to

Turner.   For the reasons set forth below, petitioner’s motion to

confirm the Award is granted.
       Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 2 of 13


I. Background 1

      The Arbitration that is the subject of this petition resolved

a three-party dispute between Turner, who consigned the Painting

to Christie’s; Christie’s, who sold the Painting at auction; and

the Foundation, who bought the Painting at auction.                   The facts

giving rise to the Arbitration are set forth below.

      On February 21, 2018, Christie’s and Turner entered into a

Seller’s Contract, under which Christie’s agreed to sell the

Painting as part of its Old Masters I auction in New York on April

19, 2018.     The Seller’s Contract stated, in relevant part, that

the reserve price — i.e., the lowest possible sale price for the

Painting — was $5 million.       ECF No. 6-2 at 2.      It also stated that

Turner could not unilaterally withdraw the Painting from auction.

ECF No. 6-2 ¶ 9.

      At the auction on April 19, 2018, the Foundation purchased

the Painting at a “hammer price” of $4.8 million, which meant that

Christie’s contributed $200,000 to reach the reserve price of $5

million.      The    Seller’s   Contract    provided   for   a   2%    seller’s

commission.       ECF No. 6-2 at 4.    As a result, the proceeds due to

Turner amounted to $4.9 million.



      1 The facts are drawn from the Petition to Confirm Arbitration Award, ECF

No. 1, and the exhibits appended to the Declaration of Michael Holecek in
Support of Petition for Confirmation of Arbitration Award, ECF No. 6, which
include, inter alia, the arbitrator’s Award (ECF No. 6-1), Seller’s Contract
(ECF No. 6-2), and Buyer’s Contract (ECF No. 6-3).

                                      -2-
      Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 3 of 13


     The purchaser of the Painting, the Foundation, is a California

nonprofit public benefit corporation.               When submitting a bid for

the Painting, the Foundation assented to be bound by a Buyer’s

Contract with Christie’s.        ECF No. 6-3 at 2.           After winning the

Painting, the Foundation paid a “buyer’s premium,” which brought

the total realized price to $5,712,500.                   The Foundation paid

Christie’s in full for the Painting on May 2, 2018.

     Notwithstanding     the    foregoing,      after     the    auction,   Turner

claimed that she had canceled the sale of the Painting before the

auction.      Turner    also    claimed      that    following     the   auction,

Christie’s and/or the Foundation had canceled or waived the auction

results through post-auction attempts to resolve their dispute

with Turner.        ECF No. 6-1 at 12.          The Foundation, meanwhile,

maintained that it was entitled to the Painting, having purchased

it at auction.       The parties attempted to resolve the dispute in

mediation, but were unsuccessful in doing so.

     On May 15, 2019, Christie’s served a Three-Party Demand for

Arbitration    as    provided    for    under       the   JAMS   Rules   and   the

arbitration agreements set forth in the Buyer’s Contract and

Seller’s Contract.      On June 18, 2019, Turner served a response in

the Arbitration on her own behalf.                   On June 27, 2019, JAMS

appointed Michael D. Young (“Young”) as arbitrator for the dispute.

On June 28, 2019, the Foundation served a responding statement and



                                       -3-
        Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 4 of 13


counterclaims.      On August 6, 2019, Christie’s served a response,

claim   for   relief,    and   affirmative     defenses.     The   parties   —

including Turner — then engaged in discovery. 2            Five months into

the Arbitration, Turner attempted to sever her arbitration with

Christie’s from the Foundation’s arbitration with Christie’s, but

Young denied this motion on October 24, 2019.               On November 11,

2019,   Christie’s    moved    for   summary   disposition,    arguing    that

Christie’s and Turner entered into a valid contract to sell the

Painting, which was not waived or canceled prior to the auction.

The Foundation also moved for summary disposition, arguing that it

was entitled to possession of the Painting as buyer under the

relevant contracts and the entrustment doctrine of the Uniform

Commercial Code.        Turner — who, despite repeated encouragement

from Young, did not retain counsel — opposed Christie’s and the

Foundation’s motions through an informal email she sent to Young.

She also moved to recuse the arbitrator following JAMS’s standard

disclosure, which stated that Young is a shareholder in JAMS and

that other JAMS arbitrators had mediated or arbitrated matters

involving Gibson Dunn (Christie’s counsel), Patterson Belknap (the

Foundation’s counsel), and/or Christie’s.           ECF No. 6-1 at 33.




      2 Turner obtained communications between Christie’s and the Foundation

concerning the auction of the Painting (with the exception of privileged
documents).    Turner threatened to disseminate confidential documents and
information to the press, which Young precluded by entering a protective order.

                                      -4-
      Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 5 of 13


     On December 10, 2019, Young granted Christie’s motion for

summary disposition regarding “any claims, defenses or arguments

by Ms. Turner that there was anything illegal or improper in the

formation of the contract between her and Christie’s, or that

Christie’s did not properly carry out its contractual obligations

vis a vis the conduct of the auction or leading up to the auction,

or that Christie’s otherwise breached the contract by failing to

return the subject painting prior to the auction of it.”          ECF No.

6-1 at 9.    Young reserved decision on the Foundation’s motion.

Young also denied Turner’s motion regarding his recusal.

     The parties prepared for a one-day hearing regarding the

“interaction of the parties after the auction took place and on

Ms. Turner’s argument that the auction was either canceled or the

results waived.”    ECF No. 6-1 at 11.       The hearing took place on

January 14, 2020 and concluded upon receipt of post-hearing briefs

on March 5, 2020.     All three parties contributed to the record,

submitting a collective 200 exhibits.       Three witnesses testified,

including Sandra Cobden (Christie’s inhouse legal counsel), Susan

Dawson (the Foundation’s general counsel), and Turner.

     Central to the hearing were Cobden’s and Turner’s accounts of

a post-auction June 20, 2018 meeting at Turner’s home.             Turner

testified that Cobden presented an offer to resolve the dispute on

behalf of Christie’s, but stated that if Turner refused the offer



                                   -5-
      Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 6 of 13


the Painting would be returned.         Cobden agreed that she put forth

an offer, but denied promising to return the Painting to Turner

should she refuse to accept the offer.          According to an email on

the record, following the meeting, Cobden wrote to Turner that “if

you do reject[] our proposal, we would recommend giving the Rubens

back to you,” but that such an action would “need Executive

Management approval” and be subject to “a decent risk” that the

Foundation would sue Christie’s and Turner for the Painting.                 ECF

No. 6-1 at 22-23.        If the Foundation sued, this “may complicate

the return of the work.”      Id. at 23.

     Young issued the Award on April 6, 2020, which found that, as

a matter of both law and fact, the Foundation is the rightful owner

of the Painting and Turner is entitled to the auction proceeds

pursuant to the Seller’s Contract.        ECF No. 6-1 at 25-26.        Refuting

Turner’s claim that Christie’s canceled the auction results at the

June 20, 2018 meeting, Young ruled that Christie’s never canceled

the auction results because (1) the Foundation became the owner of

the Painting upon payment such that Christie’s could not legally

return the Painting to her; (2) under Section 2-201(1) of the New

York version of the UCC, the Statute of Frauds barred Turner’s

legal theory, as there was no writing evidencing a new contract

between   Turner   and    Christie’s;   and   (3)   on   the   basis    of   the




                                   -6-
         Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 7 of 13


documentary evidence, no oral offer or agreement to return the

Painting was formed.        ECF No. 6-1 at 14, 18, 22.

     The Award was served on the parties by JAMS on April 16, 2020.

The Award has not been vacated under 9 U.S.C. § 10, nor modified

or corrected under 9 U.S.C. § 11 or pursuant to the JAMS Rules.

On April 20, 2020, Christie’s filed this petition with the Court,

seeking     an    order   confirming   Young’s   April   6,   2020   Award   and

entering judgment in conformance with the Award.               See ECF No. 6-1

at 26-27.        Turner never filed an appearance in this case, however

on May 13, 2020, Christie’s received a two-page letter from Turner,

which Christie’s forwarded to the Court as an exhibit to its reply

papers on May 18, 2020.        See ECF No. 24-1. 3     That letter set forth

Turner’s objections to the Award, and Christie’s reply addressed

the arguments in Turner’s letter.            ECF No. 24.      In the meantime,

on May 1, 2020, the Foundation submitted a letter expressing its

support for the petition.        ECF No. 23.

     On July 10, 2020, the Court wrote to Turner, encouraging her

to submit any submissions to the Court directly.              ECF No. 26.    The

Court also informed Turner that she was permitted to proceed pro

se, but advised her to engage counsel.           Id.   On September 10, 2020,

the Court instructed Turner that if she wished to file any papers




     3  The Court also informed Turner in a July 10, 2020 letter that it never
directly received her letter. ECF No. 26.

                                       -7-
       Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 8 of 13


in opposition to the pending petition, she should do so before

October 12, 2020.      ECF No. 27.    To date, Turner has not filed any

submission with the Court.

II.   Legal Standard

      “The Federal Arbitration Act provides a streamlined process

for a party seeking a judicial decree confirming an award, an order

vacating it, or an order modifying or correcting it.”                Doud v.

Gold, No. 19 Civ. 6561, 2019 WL 5209615, at *2 (S.D.N.Y. Oct. 16,

2019) (citing Hall Street Assocs., L.L.C. v. Mattel, Inc., 552

U.S. 576, 582 (2008)).

      The   Court’s   role   in    confirming   an    arbitration   award   is

“severely limited,” Willemijn Houdstermaatschappij, BV v. Standard

Microsystems Corp., 103 F.3d 9, 12 (2d Cir. 1997) (citing Amicizia

Societa Navegazione v. Chilean Nitrate & Iodine Sales Corp., 274

F.2d 805, 808 (2d Cir. 1960)), and “[a] federal court may not

conduct a reassessment of the evidentiary record,” Wallace v.

Buttar, 378 F.3d 182, 193 (2d Cir. 2004).            The petitioner’s burden

is    not   “onerous,”   and      requires   only     “a   barely   colorable

justification for the arbitrator’s conclusion.”              Neshgold LP v.

New York Hotel & Motel Trades Council, AFL-CIO, No. 13 Civ. 2399,

2013 WL 5298332, at *7 (S.D.N.Y. Sept. 19, 2013) (citing New York

City Dist. Council of Carpenters Pension Fund v. Angel Const. Grp.,

LLC, No. 08 Civ. 9061, 2009 WL 256009, at *1 (S.D.N.Y. Feb. 3,



                                      -8-
      Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 9 of 13


2009)) (internal quotation marks omitted). As a result, “normally,

confirmation of an arbitration award is a summary proceeding that

merely makes what is already a final arbitration award a judgment

of the court, and under the Federal Arbitration Act, the court

must grant the award unless the award is vacated, modified, or

corrected.”    Doud, 2019 WL 5209615, at *2 (citing D.H. Blair &

Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006)) (internal

quotation marks omitted).

III. Discussion

     The Court confirms the Award.        As an initial matter, there

are no grounds for setting aside the Award.             The parties all

submitted to arbitration facilitated by JAMS, all parties fully

participated in the Arbitration, and a final award was issued.

Turner has not made a formal challenge to the Award’s legal

sufficiency.   Additionally, the Court finds that the grounds for

the Award are clear from the reasoning of the Award itself, which

cites documentary evidence and testimony from the hearing on

January 14, 2020.     Christie’s has accordingly shown more than a

“colorable justification” for the Award’s conclusions.           Neshgold

LP, 2013 WL 5298332, at *7.




                                   -9-
        Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 10 of 13


        Notwithstanding, Turner makes a series of objections to the

confirmation of the Award. 4            She argues, inter alia, that (1) she

was precluded from soliciting testimony from Jonquil O’Reilly and

Guillaume        Cerutti,      fact   witnesses      who   work     for   Christie’s;

(2) Christie’s voided the Seller’s Contract with Turner; and (3)

Young should have been recused because he failed to disclose his

conflict of interest prior to the Arbitration. The Court addresses

these objections in turn.

        Turner       argues    that   Young   did   not    delay    the   hearing   to

accommodate testimony of Christie’s employee Jonquil O’Reilly —

who was on medical leave during the hearing — who would have

“prove[n]” her case because she could testify to Cobden’s promise

to return the Painting if Turner refused Christie’s offer.                          ECF

No. 24-1 (items 1-2).             However, Young addressed the question of

O’Reilly’s testimony in the Award, and concluded that because

Turner’s argument regarding the cancellation of the auction sale

fails       as   a    matter    of    law,    O’Reilly’s     fact    testimony      was

unnecessary.          ECF No. 6-1 at 21-22.         Likewise, Turner argues that

Young did not permit testimony of Christie’s CEO Cerutti, who she



        4
        Though the Court never directly received Turner’s letter, ECF No. 24-1,
notwithstanding the Court’s request that she file any submissions on the docket,
ECF No. 26, the Court will consider the objections set forth in the letter
because pro se litigants are “afforded extra leeway in meeting the procedural
rules governing litigation[.]” Sys. Agency v. Villanueva, No. 19 Civ. 6486,
2020 WL 7629879, at *2 (S.D.N.Y. Dec. 22, 2020) (citing Enron Oil Corp. v.
Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993)).


                                          -10-
        Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 11 of 13


claims would have “prove[n]” her post-auction cancellation theory

on the basis of his “approval” to permit the return of the

Painting.       ECF No. 24-1 (item 3).               But Young also addressed

Cerutti’s testimony in his Award, finding it “irrelevant” given

the legal barriers to Turner’s claim.                ECF No. 6-1 at 21.     Because

Young     “provides        a more than colorable justification for               the

outcome reached,” Ace Am. Ins. Co. v. Christiana Ins., LLC, No. 11

Civ. 8862, 2012 WL 1232972, at *6 (S.D.N.Y. Apr. 12, 2012), the

Court rejects Turner’s deposition-related arguments.

       Turner also sets forth three reasons that the Award should

not be confirmed, which focus on her contention that the Seller’s

Contract was voided.               ECF No. 24-1 (items 5-7).              But Young

addressed Turner’s factual arguments to this effect in the Award.

Faced with a petition to confirm an arbitration award, this Court

“may    not   conduct      a    reassessment    of    the   evidentiary    record.”

Wallace,      378   F.3d   at     193.   Further,      Turner   argues    that   the

Foundation should sue Christie’s because Christie’s voided the

Seller’s Contract.             But the Arbitration already provided a forum

for the Foundation to assert claims against Christie’s, ECF No. 6-

1 at 31-32, and in any event, that is not a defense to confirmation

of the Award.

       Turner next argues that the Award should not be confirmed

because she sought Young’s recusal on the basis of the belated



                                         -11-
     Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 12 of 13


disclosure of Young’s financial interest in JAMS and the fact that

Christie’s is a large JAMS client.         ECF No. 24-1 (item 4).      But

Young already addressed and denied Turner’s recusal motion.            ECF

No. 6-1 at 32-33.       In any event, Young had never mediated or

arbitrated a matter with any of the parties involved in the

Arbitration.   ECF No. 6-1 at 33.        That Young is not disqualified

follows a fortiori from the Second Circuit’s holding that an “an

arbitrator is not disqualified from selection as the neutral umpire

by having received compensation from one of the parties for past

service as a party-appointed arbitrator.”         Certain Underwriting

Members of Lloyds of London v. Fla., Dep't of Fin. Servs., 892

F.3d 501, 507 (2d Cir. 2018).       Accordingly, Christie’s repeated

use of JAMS — an arbitration organization in which Young has a

financial interest — would not give rise to an impermissible

conflict of interest.

     Because none of Turner’s arguments requires the vacation,

modification, or correction of the Award, the Court affirms the

Award and requests the relief granted therein.




                                  -12-
      Case 1:20-cv-03146-NRB Document 28 Filed 01/22/21 Page 13 of 13


IV.   Conclusion

      For the foregoing reasons, Christie’s petition to confirm the

Award is GRANTED.   The Clerk of Court is directed to enter judgment

accordingly and to close the case.

      SO ORDERED.

Dated:     New York, New York
           January 22, 2021

                                          ____________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                   -13-
